8 F.3d 820
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Benjamin R. TOWNSEND, Petitioner-Appellant,v.STATE OF MARYLAND, Respondent-Appellee.
No. 93-6327.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 16, 1993.Decided:  October 25, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Benjamin R. Townsend, Appellant Pro Se.
D.Md.
AFFIRMED.
Before HALL, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Benjamin R. Townsend, Sr., seeks to appeal the district court's order dismissing Townsend's action for failure to supplement his complaint.  While Townsend did supplement his complaint prior to the entry of the district court's order of dismissal, our review of the record discloses that this appeal is without merit.*  First, none of the Defendants named by Townsend in his supplemental complaint were amenable to damages under 42 U.S.C. § 1983 (1988).   See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89 (1984) (state immune under Eleventh Amendment);   Stump v. Sparkman, 435 U.S. 349, 356 (1978) (judges absolutely immune);   Imbler v. Pachtman, 424 U.S. 409 (1976) (prosecutors immune for actions undertaken in prosecutorial capacity).  In addition, to the extent that Townsend raised habeas claims under 28 U.S.C. § 2254 (1988), those claims were properly dismissed without prejudice because they were not filed on the forms required by the district court.  Accordingly, we grant a certificate of probable cause to appeal and affirm the dismissal on other grounds.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that the district court was without jurisdiction to enter this April 7, 1993, order because Townsend's appeal of the March 10, 1993, dismissal had already been docketed in this Court.   See Williams v. McKenzie, 576 F.2d 566, 569-70 (4th Cir. 1978).  However, because we agree with the district court's ultimate conclusion about the lack of merit of the case, we affirm